Citation Nr: 1533351	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-34 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial rating for peroneal neuropathy, exertional compartment syndrome status post fasciotomy, left lower extremity (previously shown as varicose veins, left leg), currently rated as 20 percent disabling.  

2.  Entitlement to an increased initial rating for peroneal neuropathy, exertional compartment syndrome status post fasciotomy, right lower extremity (previously shown as varicose veins, right leg), currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2003 to April 2007.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for varicose veins in the right and left leg, and assigned a 20 percent and 10 percent disability rating, respectively, both effective July 14, 2010.  

In a November 2012 rating decision, the RO granted a 20 percent rating for peroneal neuropathy on the left, effective July 14, 2010.

The November 2010 and November 2012 rating decisions had the effect of establishing service connection for both varicose veins and peroneal neuropathy of the bilateral lower extremities.  Baughman v. Derwinski, 1 Vet. App. 563 (1991).

In February 2014, the Veteran testified via videoconference before the undersigned.  A transcript is associated with the claims file.

In June 2014, the Board remanded the appeal.  


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy causes no more than moderate incomplete paralysis of the peroneal nerves in the right lower extremity and symptoms of varicose veins have not been demonstrated.  

2.  The Veteran's peripheral neuropathy causes no more than moderate incomplete paralysis of the peroneal nerves in the left lower extremity and symptoms of varicose veins have not been demonstrated.  


CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation higher than 20 percent for peroneal neuropathy, exertional compartment syndrome status post fasciotomy, right lower extremity, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.124a, Diagnostic Code (DC) 8621 (2014).

2.  The requirements for an initial evaluation higher than 20 percent for peroneal neuropathy, exertional compartment syndrome status post fasciotomy, left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.124a, Diagnostic Code (DC) 8621 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA and private treatment and examination reports are in the claims file, and the Board remanded for current examination results.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

The Board remand was for efforts to obtain outstanding private treatment records and to afford the Veteran another VA examination following evidence of worsening of his disability.  A VA examination was conducted in September 2014 and private treatment records were obtained and associated with the claims file.  Thus, the directives in the Board remand were substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria, and ensured all relevant treatment records are in the claims file.  Hence, the Board finds the applicable regulatory requirements, as interpreted in Bryant, were complied with.

The Board's remand was for efforts to obtain treatment records, including records from Dr. Cazale; and afford the Veteran a current examination.  The agency of original jurisdiction obtained all VA treatment records.  It asked the Veteran to authorize VA to obtain records from Dr. Cazale, but the Veteran did not respond.  VA is not obligated to obtain treatment records unless the Veteran provides needed authorizations.  38 C.F.R. § 3.159(c)(1)(i) (2014).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c). Hence, the Board may assess the merits of the appeal without prejudice to the Veteran.

II.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Hence, the Veteran is entitled to a staged rating where indicated by the evidence.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

III.  Background & Analysis

The Veteran's peroneal neuropathy is rated under DC 8621, paralysis of the external popliteal nerve (common peroneal).  See 38 C.F.R 4.124a.  Under those criteria, severe incomplete paralysis warrants a 30 percent rating; moderate incomplete paralysis warrants a 20 percent rating; and mild incomplete paralysis warrants a 10 percent rating.  Id.  A 40 percent rating is warranted for complete paralysis of the external popliteal nerve.  Id. 

The Veteran was first afforded a VA examination in October 2010, in which he reported aching, fatigue and throbbing after prolonged standing and walking.  Edema was noted to be present in the right lower extremity.  The report noted no evidence of varicose vein but showed a diagnosis of varicose veins.  A November 2010 rating decision granted service connection for varicose veins right leg and assigned a 20 percent evaluation; service connection was granted for varicose veins left leg with an assigned 10 percent evaluation.  

Subsequent treatment reports from the Veteran's private physicians detailed testing to have revealed a diagnosis of exertional compartment syndrome status post fasciotomy in both lower extremities, with no evidence of varicose veins.  

On private examination in December 2011, the Veteran complained of chronic bilateral leg pain and numbness.  Physical examination revealed decreased sensation on the entire dorsum of the feet and atrophy of the extensor digitorum brevis in both feet.  However, neurologic and vascular were intact except for the superficial peroneal nerve.  With active dorsiflexion and plantarflexion of the feet, the Veteran did experience some mild discomfort but there were no significant neurologic symptoms distally.  

The Veteran was afforded another VA examination in October 2012.  The examination report reflects that the Veteran reported shooting pain, numbness and tingling in his feet.  He complained of moderate constant pain and moderate paresthesias, in addition to severe intermittent pain and severe numbness in the lower bilateral extremities.  

Sensory examination revealed decreased sensation in the feet and toes; and hypersensitivity to light touch over the tops of both feet.  Results of muscle strength testing and reflex examination were normal.  There were no trophic changes and the Veteran's gait was normal.  The examiner noted that the Veteran had mild incomplete paralysis of the bilateral external popliteal (common peroneal) and the bilateral musculocutaneous (superficial peroneal) nerves.  The examiner also noted that the Veteran's disability impacted his ability to work as he reported that he had to stop working as a bartender because being on his feet caused pain after 5 minutes to several hours.  

A January 2013 EMG showed normal distal latencies, amplitudes, and conduction velocities of the bilateral tibial, sural, and peroneal nerves. 

At the February 2014 hearing, the Veteran again testified to hypersensitivity, numbness, and pain.  His father testified to essentially the same symptoms, and endorsed the fact the Veteran was limited in his level of activity.  The Veteran also testified that his symptoms had worsened since the previous VA examination. 

On VA examination in September 2014, the Veteran reported that he continued to experience some numbness in all of this toes.  He also reported that hypersensitivity to touch had got worse such that feeling the wind blow against his feet and the pressure of a shoe or sock was painful.  He complained of severe constant pain, severe intermittent pain, severe paresthesias, and severe numbness in the right lower extremity.  He also reported severe intermittent pain, moderate constant pain, moderate paresthesias and moderate numbness in the left lower extremity.   

Examination again revealed decreased sensation in the feet and toes and hypersensitivity to light touch over the tops of both feet.  Results of muscle strength testing and reflex examination were normal.  There were no trophic changes and the Veteran's gait was normal.  The examiner noted the Veteran had had mild incomplete paralysis of the bilateral musculocutaneous (superficial peroneal) nerves.  The examiner concluded that while the superficial peroneal nerve does not innervate any muscles and damage to the nerve did not result in weakness, the Veteran's disability could be considered "moderate" superficial nerve damage due to the degree of discomfort caused by hyperesthesia.  

The examiner again noted that the Veteran's disability impacted his ability to work because he was required to frequently remove his work boots.  He was also unable to lace his boots due to hypersensitivity.  

The evidence shows the Veteran's main symptoms are hypersensitivity to light touch with paresthesia; numbness; and, intermittent and constant pain.  Examiners have assessed these symptoms as ranging from mild to severe; but have found that overall there is no more than mild or moderate incomplete paralysis.  Indeed, there has been no loss of muscle strength or atrophy.  In the absence of manifestations of severe incomplete paralysis to the peroneal nerves, the preponderance of the evidence weighs against higher ratings for neuropathy.  38 C.F.R. §§ 4.1, 4.10, 4.124a, DC 8621.  Separate ratings are potentially available for varicose veins, but there have been no reports of symptoms associated with that condition since the effective date of service connection, and the Veteran acknowledged at his hearing that he has not had varicose veins.

The Veteran's bilateral upper extremity neuropathy has manifested at the same severity throughout the appeal; although various examiners have provided differing estimates of the level of some symptoms.  Hence, there is no basis for a staged rating.

IV.  Extraschedular and TDIU Considerations

The Board may not award an extraschedular rating in the first instance but may review a determination by the AOJ or determine that referral is appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The Board finds that an extraschedular rating is not warranted.  The rating criteria in this case essentially encompass all symptoms of the disability and provide for ratings based on the overall level of disability.  The earlier discussion of the evidence shows the Veteran's peroneal neuropathy symptomatology is contemplated by the rating criteria.  Further, the symptoms described by the Veteran are not so unusual or severe that they have rendered impractical the application of the regular schedular standard.  Therefore, referral for consideration of a higher rating on an extraschedular basis is not warranted.  38 C.F.R. §§ 3.321(b)(1), 4.1.

A claim for an increased rating includes the issue of whether the Veteran's disability renders him unable to obtain and maintain substantially gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran confirmed current employment on VA examination in October 2014 and there is no evidence of unemployability.  Hence, there is no evidence of unemployability; therefore, consideration of total disability individual unemployability (TDIU) is not warranted.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to an increased initial rating in excess of 20 percent for peroneal neuropathy of the right lower extremity is denied.

Entitlement to an increased initial rating in excess of 20 percent for peroneal neuropathy of the left lower extremity is denied.



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


